Case 1:20-cv-00755-RGA-JLH Document 117 Filed 06/15/21 Page 1 of 2 PageID #: 8475




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


   UNITED THERAPEUTICS                               )
   CORPORATION,                                      )
                                                     )
                          Plaintiff,                 )
                                                     ) C.A. No. 20-755 (RGA) (JLH)
           v.                                        )
                                                     )
   LIQUIDIA TECHNOLOGIES, INC.,                      )
                                                     )
                          Defendant.                 )


                                CLAIM CONSTRUCTION ORDER

         Having considered the parties’ Joint Claim Construction Brief (D.I. 75) and the

  arguments contained therein, and hearing oral argument on June 4, 2021,

         IT IS HEREBY ORDERED THAT, as used in the asserted claims of U.S. Patent Nos.

  8,593,066 (the “’066 patent”) and 9,604,901 (the “’901 patent”), the terms below have the

  following meanings1:

                        Term                                          Construction
   “a process”                                        plain and ordinary meaning
     ’066 patent, claims 1 and 8
   “ambient temperature”                              room temperature (equal to or less than the
                                                      range of 15°C to 30°C)
     ’066 patent, claims 6 and 8;
     ’901 patent, claim 6
   “stored” / “storing” / “storage”                   plain and ordinary meaning
     ’066 patent, claims 6 and 8;
     ’901 patent, claim 6


     1
       The Court also heard argument concerning the terms “pharmaceutical batch” and
  “contacting the solution comprising treprostinil from step (b) with a base to form a salt of
  treprostinil,” appearing in claims 1 and 8 of the ʼ901 patent, but will issue its order regarding
  these terms after considering additional briefing by the parties.
Case 1:20-cv-00755-RGA-JLH Document 117 Filed 06/15/21 Page 2 of 2 PageID #: 8476




  SO ORDERED this      day of June, 2021.


                                        UNITED STATES DISTRICT JUDGE




                                            2
